           Case 2:20-cv-02214-DDC-JPO Document 1 Filed 04/27/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
HECTOR BECERRA,

                      Plaintiff,

v.                                                     Case No. 2:20-cv-2214

WALMART, INC. d/b/a WALMART
NEIGHBORHOOD MARKET #998,

                      Defendant.



                             DEFENDANT’S NOTICE OF REMOVAL

           Defendant Walmart, Inc. (“Walmart”), with full reservation of all defenses, objections, and

exceptions, including but not limited to service, jurisdiction, venue, and statute of limitations,

removes the above-captioned action from the District Court of Wyandotte County, Kansas to the

United States District Court for the District of Kansas, at Kansas City, Kansas, pursuant to 28

U.S.C. §§ 1332, 1441 and 1446. In support, Walmart states the following:

      I.        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

           1.      This action is presently pending in the District Court of Wyandotte County, Kansas

under case number 2020-CV-000223 (“Action”). The Petition was filed by Plaintiff Hector

Becerra on or about March 20, 2020.

           2.      Plaintiff forwarded a copy of the Petition to Walmart via electronic mail on April

06, 2020. Walmart has not yet been served with process, nor has Walmart answered Plaintiff’s

Petition in the Action.

           3.      Pursuant to 28 U.S. C. § 1446(b), Walmart has 30 days from the receipt of the

Summons and Petition to seek removal of the action to this Court. Accordingly, this Notice of

Removal is timely filed.




4831-8665-3883.1
         Case 2:20-cv-02214-DDC-JPO Document 1 Filed 04/27/20 Page 2 of 4




         4.        As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

District Court of Wyandotte County, Kansas are attached as Exhibit A.

         5.        In accordance with 28 U.S.C. § 1446(d), Walmart is filing a written notice of this

removal with the Clerk of District Court of Wyandotte County, Kansas. A copy of this Notice of

Removal and the written notice of the same are also being served upon Plaintiff.

 II.     DIVERSITY JURSIDICTION EXISTS

         6.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because the amount in controversy, exclusive of interest and costs, is alleged by Plaintiff to exceed

the sum of $75,000, and there is complete diversity of citizenship between Plaintiff and Defendant.

Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.

              a. The Parties are Completely Diverse

         7.        Plaintiff states in his Petition that he has been at all relevant times, a resident of

Kansas. (See Ex. A, ¶ 1.) Accordingly, Plaintiff is a citizen of Kansas.

         8.        Walmart, is, and was at the time Plaintiff’s Petition was filed and the case removed

to this Court, a corporation organized and existing under the laws of the state of Delaware with its

principal place of business in Bentonville, Arkansas. See Exhibit B, Record Information from

Arkansas Secretary of State. Accordingly, Defendant Walmart is a citizen of Delaware and

Arkansas for the purposes of determining this Court’s subject matter jurisdiction. See 28 U.S.C.

§ 1332(c).

              b. The Amount in Controversy Requirement is Satisfied

         9.        The amount in controversy regarding Plaintiff’s claims for damages is alleged to

exceed $75,000. In paragraph 7 of his Petition, Plaintiff asserts a general negligence claim against

Defendant and asserts that he suffered damages “in excess of $75,000.00.” Ex. A, ¶ 7.




4831-8665-3883.1
         Case 2:20-cv-02214-DDC-JPO Document 1 Filed 04/27/20 Page 3 of 4




         10.       Based on the allegations asserted by Plaintiff, Walmart believes in good faith that

the amount in controversy exceeds $75,000.00. Kansas law requires plaintiffs to plead a specific

sum of damages. See K.S.A. 60-208(a)(2). Plaintiff has done so here and alleging an amount

greater than $75,000.00.

         11.       Accordingly, based on a preponderance of the evidence, more than $75,000.00 is

in controversy, and therefore the amount-in-controversy requirement of 28 U.S.C. § 1332(a) has

been met.

         WHEREFORE, Defendant respectfully removes this action from the District Court of

Wyandotte County, Kansas, to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Should

any question arise as to the propriety of this removal, Walmart respectfully requests an opportunity

to provide briefing and oral argument.

         ///




4831-8665-3883.1
         Case 2:20-cv-02214-DDC-JPO Document 1 Filed 04/27/20 Page 4 of 4




Dated: April 27, 2020                                 KUTAK ROCK LLP



                                                      By: s/ Anna Berman
                                                          Anna M. Berman, Bar No. 24519
                                                          anna.berman@kutakrock.com

                                                      Two Pershing Square
                                                      2300 Main Street, Suite 800
                                                      Kansas City, MO 64108-2432
                                                      Telephone: (816) 960-0090
                                                      Facsimile: (816) 960-0041

                                                      Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

        I certify that on this 27th day of April, 2020, I electronically filed the foregoing with the Clerk
of the Court using the Court’s e-filing system. A copy was sent via U.S. mail to:

          Donald T. Taylor
          827 Armstrong Avenue, Suite 300
          Kansas City, KS 66101
          Attorney for Plaintiff


                                                         /s/ Anna M. Berman
838-1295-2879, v. 1




4831-8665-3883.1
